Citation Nr: 1018139	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-07 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating for residuals of left 
knee injury with degenerative joint disease, currently rated 
as 30 percent disabling.  

2. Entitlement to an increased rating for residuals of right 
ankle fracture, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1986 to 
January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Chicago, 
Illinois, RO, which continued 20 percent rating for residuals 
of left knee injury with degenerative joint disease and 
continued a 10 percent rating for residuals of right ankle 
fracture.  

During the pendency of the appeal, the RO issued a February 
2004 statement of the case (SOC) granting increased ratings 
of 30 percent for residuals of left knee injury with 
degenerative joint disease and 20 percent for residuals of 
right ankle fracture, effective February 6, 2003.  The Board 
notes, with respect to increased ratings, the United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Here, the Veteran has expressly 
communicated his desire to continue his appeal for increased 
ratings.  

The Board notes that the present issues of increased ratings 
for left knee and right ankle disabilities were previously 
remanded in a July 2007 Board decision.  In addition, issues 
involving increased rating for a right knee disability, 
service connection for a psychiatric disorder and a total 
disability rating for individual unemployability (TDIU) were 
also remanded, pursuant to Manlincon v. West, 12 Vet. App. 
238, 240 (2006), for the issuance of a Statement of the Case 
(SOC).  On remand, an SOC was issued in December 2009.  Thus, 
there is compliance with the  Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting 
that where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  The Veteran did not respond with a 
timely substantive appeal.  As such, the right knee, 
psychiatric disorder, and TDIU issues are not before the 
Board.

The issues of the extraschedular aspect of the increased 
rating claim for residuals of left knee injury and an 
increased rating for residuals of right ankle fracture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service-connected left knee disability is 
manifested by arthritis (established by X-ray findings), 
flexion to 90 degrees due to pain, and extension to 5 
degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of left knee injury with degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

As noted above, in July 2007, the Board remanded the issue 
currently on appeal.  The Board instructed the RO to obtain 
Social Security Administration (SSA) records, provide the 
Veteran an examination for his left knee disorder, and 
readjudicate the claim.  SSA records have been associated 
with the claims folder, the Veteran was provided an 
examination for his left knee disorder in November 2009, and 
his claim was readjudicated in a December 2009 Supplemental 
Statement of the Case (SSOC). Thus, there is compliance with 
the Board's remand instructions.  See supra Stegall, 11 Vet. 
App. at 271.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in February 2003, April 2005, 
and September 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claim, and told that 
it was ultimately his responsibility to support the claim 
with appropriate evidence.  

During the pendency of the appeal, the VCAA notice 
requirements were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was given proper notice in 
March 2006 and September 2007 letters and afforded ample 
opportunity to respond.  Subsequently, the claim was 
readjudicated in a December 2009 SSOC.  As such there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Furthermore, in light 
of the Board's denial of the Veteran's claim, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the him.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained.  The Veteran's 
Social Security Administration (SSA) records have been 
associated with the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
April 2004, September 2005, and November 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of his service-connected disability 
since he was last examined.  38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the examination reports on file to be 
comprehensive and sufficient in assessing the severity of the 
Veteran's disability.  In this regard, it is noted that a 
summary of the Veteran's medical history was provided at each 
examination, and the opinions rendered by the examiners are 
supported by objective findings and address the relevant 
rating criteria.  The Board, therefore, concludes that the 
2004, 2005, and 2009 examination reports are adequate upon 
which to base the decision in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (indicating that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Rating

The Veteran seeks an increased rating for his service-
connected residuals of left knee injury with degenerative 
joint disease, currently evaluated as 30 percent disabling.  
For the reasons that follow, the Board concludes that a 
higher rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran's residuals of left knee injury with degenerative 
joint disease is assigned a 30 percent rating under 
Diagnostic Codes 5003, 5260 and 5261 for degenerative 
arthritis and limitation of motion.  During the pendency of 
the appeal, the Veteran underwent left knee surgery.  
Accordingly, his left knee disability was assigned a 
temporary total rating from August 25, 2003 to October 31, 
2003.  The 30 percent rating was reinstated as of November 1, 
2003.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5003, degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated at 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of extension of the leg to 10 degrees 
is rated as 10 percent disabling; extension limited to 15 
degrees is rated as 20 percent disabling; extension limited 
to 20 degrees is rated as 30 percent disabling; extension 
limited to 30 degrees is rated as 40 percent disabling; and 
extension limited to 45 degrees is rated as 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  Separate ratings may be awarded for limitation of 
flexion and limitation of extension of the same knee joint. 
VAOPGCPREC 09-04 (Sept. 17, 2004).

The relevant evidence of record includes VA treatment 
records, private treatment records, Social Security 
Administration records and VA examination reports dated in 
April 2004, September 2005, and November 2009.  SSA records 
show that the Veteran is receiving disability benefits for 
osteoarthritis and allied disorders.  

VA and private treatment records show that the Veteran has 
received extensive treatment over the years for left knee 
arthritis.  As indicated in treatment notes from Dr. Thorpe, 
an August 2003 MRI of the left knee revealed a medial 
meniscus tear with displacement of the joint, abrasion of the 
medial femoral condyle, narrowing of the medial condylar 
surface and intercondylar osteophytes.  The Veteran has a 
history of multiple surgical procedures, including multiple 
chondroplasty of the left knee in August 2003.  

On VA examination in April 2004, the Veteran complained of 
constant pain and reported daily flareups of pain with 
occasional swelling.  It was noted that he wore a left knee 
brace.  There were no episodes of dislocation or recurrent 
subluxation and no indicators of inflammatory arthritis.  The 
Veteran stated that he used to work on a river barge but that 
he had to quit in 1999 because of his increasing left knee 
pain and instability.  On physical examination of the left 
knee, range of motion was full.  Flexion was to 140 degrees, 
with complaints of pain throughout movement.  Extension was 
to 0 degrees with continued pain on full extension but no 
increased pain.  There was some tenderness over the medial 
aspect of the left knee and tenderness on the joint line, 
both medially and laterally.  Anterior drawer sign, Lachman's 
test, and McMurray's test were negative, with increased pain 
on the maneuvers.  There was moderate crepitus on movement 
and mild medial superior effusion of the knee to palpation 
and inspection.  

At the September 2005 VA examination, the Veteran complained 
of locking, popping, dislocation, stiffness, and swelling at 
the left knee joint.  He described the pain as constant and 
steady, and indicated that it got worse with walking or 
standing.  He also reported flareups of sharp pain lasting 4 
to 5 hours every day after being on his feet.  It was noted 
that the Veteran was having a flare-up on the day of the 
examination.  The examiner also noted that the Veteran used a 
brace, cane, wheelchair, and walker.  The Veteran reported 
episodes of dislocation at least once a day, which caused him 
to fall.  He stated that he used to work on the river barge 
but had to quit in 2001 because of the increasing pain and 
instability in both knees.  He also indicated that he needed 
assistance from his wife to carry out daily activities due in 
part to knee pain.  On physical examination, range of motion 
was to 90 degrees of flexion, limited by pain, and 5 degrees 
of extension.  There was increased pain at the joint with 
repetitive use with no additional limitation of motion.  
Findings were negative for edema, redness or heat, weakness, 
inflammatory arthritis, medial and lateral instability, and 
ankylosis.  There was tenderness all around the left knee.  
Gait was antalgic, flexed, wide, and unstable.  Drawer sign, 
and Lachman's and McMurray's tests were negative.  X-rays of 
the left knee showed minimal narrowing of the medial 
compartment with no joint effusion or fracture bilaterally.  
The diagnosis was degenerative joint disease of the left 
knee.  

In August 2006, an MRI of the left knee demonstrated 
degenerative changes medially with medial joint space 
narrowing and small spur formation, grade 2 signal within the 
posterior horn of the medial meniscus, and small joint 
effusion.  

On VA examination in November 2009, the Veteran described his 
left knee as being weak, stiff, occasionally swollen, and 
constantly painful.  No deformity, instability, giving way, 
locking, effusion, episodes of dislocation or recurrent 
subluxation was reported, nor were any signs or symptoms of 
inflammation reported.  It was noted that the Veteran did not 
walk but used a motor scooter for mobility and that he also 
carried a heavy cane.  The Veteran indicated that his left 
knee disorder affected his activities of daily living because 
of pain with movements.  The effects on his occupation could 
not be described; it was noted that he was unemployed and 
receiving SSA disability benefits.  The Veteran reported that 
he could only walk for 10 to 15 feet and was unable to stand 
at all.  On physical examination, the Veteran flexed his left 
knee to 80 degrees and stated that he could not proceed any 
further on account of severe pain.  The examiner noted that 
the Veteran had been fine with 90 degrees of flexion while 
sitting on the scooter.  There was no objective evidence of 
pain at rest or pain on range of motion, and there was no 
objective evidence of edema, effusion, instability, 
tenderness, redness, heat, abnormal movement, guarding of 
movement, deformity, malalignment, or drainage.  No ankylosis 
or inflammatory arthritis was noted.  Within the very limited 
range of motions, there was no loss of joint function with 
use on account of pain, weakness, fatigue, lack of endurance 
or incoordination on repetitive movements.  X-rays of the 
left knee revealed slightly reduced medial compartment 
suggestive of degenerative changes.  

In this case, the medical evidence of record demonstrates 
that the Veteran's left knee limitation of motion is 
noncompensable.  Although the Veteran claimed at the November 
2009 examination that he was unable to flex beyond 80 degrees 
due to severe pain, the examiner noted that the Veteran had 
no problems sitting on the motor scooter with his knees at 90 
degrees flexion.  In addition, the examiner specifically made 
a disclaimer that there was no meter for measuring pain and 
that his estimate of pain was as reported by the examinee; 
likewise, range of motion was based on the examinee's 
subjective reports.  In this regard, the Board notes that the 
Veteran can attest to factual matters of which he has first-
hand knowledge, e.g., that he experiences knee pain and other 
symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board finds the 
Veteran's statements at the November 2009 examination 
regarding the severity of his knee pain and the extent of his 
limitation of motion due to pain to be not credible.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (finding 
that credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony).  Indeed, there was no 
objective evidence of pain at rest, pain on range of motion, 
tenderness, redness or heat.  Thus, the Board does not find 
the examiner's reference to the Veteran as having very 
limited range of motion to be an accurate description of the 
severity of his left knee disability, as it was not 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 3.71a, Diagnostic Code 5003.  

The evidence, as discussed above, demonstrates that the range 
of motion in the Veteran's left knee is at worst limited to 
90 degrees flexion.  Thus, the Veteran does not meet the 
criteria for even a noncompensable rating based on limitation 
of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  With 
respect to extension, it is noted that the Veteran had full 
extension at the April 2004 examination and extension to 5 
degrees at the September 2005 examination.  The Veteran is, 
therefore, not shown to meet the criteria for a compensable 
rating based on limitation of extension.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  As such, under Diagnostic Code 5003, 
he is entitled to no more than a 10 percent rating in 
recognition of the X-ray findings of arthritis with 
noncompensable limitation of motion.  The Veteran is already 
receiving a higher rating of 30 percent.

The Board has considered the DeLuca criteria previously 
discussed.  See DeLuca, supra.  As already noted, the 
Veteran's current rating under Diagnostic Code 5003 requires 
the presence of objective painful motion, swelling or muscle 
spasm.  The Veteran's 30 percent rating was assigned based on 
earlier clinical findings of continued arthritic changes, 
pain, locking of the joint, effusion, and lack of endurance.  
See February 2004 SOC.  In other words, these findings 
already form the basis of the Veteran's currently assigned 
rating.  The Board finds that an even higher rating under the 
DeLuca criteria for the same symptoms is not warranted.  See 
38 C.F.R. § 4.14.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998); see also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (noting that separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not 'duplicative of or overlapping with 
the symptomatology' of the other condition.).
 
Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating for impairment 
with moderate recurrent subluxation or lateral instability; 
and a 30 percent rating for impairment with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Subluxation of the patella is 
'incomplete or partial dislocation of the knee cap.' Rykhus 
v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's 
Illustrated Medical Dictionary at 1241, 1599 (27th edition 
1988)). 

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The Veteran has reported that he quit his job on the river 
barge because of knee pain and instability.  The record 
reflects that he has used a knee brace, cane, walker, 
wheelchair, and most recently, a motor scooter.  At the 
September 2005 examination, the Veteran stated that he 
experienced episodes of dislocation at least once a day.  
However, he previously denied episodes of dislocation and 
recurrent subluxation at the April 2004 examination, and 
subsequently denied instability and episodes of dislocation 
and subluxation at the November 2009 examination.  In 
addition, the Board notes that there are no objective 
findings in the record indicative of lateral instability or 
recurrent subluxation.  Indeed, findings on physical 
examination were negative for instability in September 2005 
and November 2009.  In this regard, as the Veteran does not 
have any instability that can be objectively elicited, any 
instability that he does have does not rise to a level that 
can be considered "slight."  A separate rating under 
Diagnostic Code 5257 is not warranted.  

The Board has considered other possible avenues for a higher 
rating.  The Ratings Schedule provides ratings for ankylosis 
(Diagnostic Code 5256) and tibia and fibula impairment (DC 
5262).  38 C.F.R. § 4.71a.  However, the September 2005 and 
November 2009 examinations were negative for ankylosis, and 
there is no evidence of ankylosis elsewhere in the record.  
With regard to malunion or nonunion of tibia and fibula, the 
Board notes that there is no evidence of fracture or 
dislocation in any of the laboratory studies on file.  As 
such, further inquiry into the remaining diagnostic codes is 
moot.

Furthermore, the Board has considered the possibility of 
staged ratings.  See Fenderson, supra; Hart, supra.  However, 
aside from the period of temporary total evaluation, the 
evidence does not show that the Veteran's symptoms have risen 
to the level for a rating in excess of 30 percent at any time 
during the pendency of the appeal.  Accordingly, staged 
ratings are inapplicable.  See id.

In light of the foregoing, the Board concludes that an 
increased rating for residuals of left knee injury with 
degenerative joint disease is not warranted.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra.

ORDER

An increased rating for residuals of left knee injury with 
degenerative joint disease, currently rated as 30 percent 
disabling, is denied.  


REMAND

The Board finds that referral for extraschedular 
consideration for the service-connected residuals of left 
knee injury is warranted.  See 38 C.F.R. § 3.321 (b)(1) 
(2009).  The evidence of record shows that the Veteran's left 
knee disorder affects his employment.  During the September 
2005 examination, he indicated that he quit his job on the 
river barge due to a number of disorders, inlcuding his left 
knee disorder.  On various VA examinations (e.g. September 
2005 and January 2007 right knee examination), he reported 
that he had to give up work and studies due to bilateral knee 
pain.  While the November 2009 VA examiner stated that he 
could not determine the effects of the Veteran's left knee 
disorder on his occupation, in an April 2006 letter J.E., 
M.D. noted that "[d]ue to the severity of his knee pain he 
is unable to pursue gainful employment."  Notably, the 
Veteran is in receipt of SSA benefits for degenerative joint 
disease, to include for the left knee.  Therefore, on remand, 
the Veteran's claim should be referred to the Director, 
Compensation and Pension Services, for consideration of an 
extraschedular disability for the left knee disorder.

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision on the right ankle claim.  As previously 
noted, this case was remanded by the Board in July 2007.  On 
remand, the Veteran was provided a new VA examination to 
assess the severity of his right ankle disability, among 
other conditions.  The November 2009 VA examination report 
reflects that a 3-view X-ray study of the right ankle was 
performed at this examination.  The radiologist, however, 
explained that this X-ray study was a limited evaluation and 
that a lateral study was recommended for further evaluation.  
It was also noted that repeat right ankle X-rays had been 
ordered and that the Veteran had been informed accordingly.  
The Board observes that the results of these repeat X-rays 
are not of record.  As there is indication that the November 
2009 X-rays were inadequate for purposes of evaluating the 
Veteran's right ankle, the Board finds it necessary to remand 
this issue to obtain records of the repeat X-ray study.  

Accordingly, the case is REMANDED for the following action:

1.	Refer the Veteran's claim to the 
Director, Compensation and Pension 
Services, for consideration of an 
extraschedular disability rating for 
his service-connected residuals of 
left knee injury.   

2.	Obtain records of the repeat right 
ankle X-ray study that was performed 
subsequent to the November 2009 VA 
examination.  Any other outstanding 
VA treatment records since the 
November 2009 examination relating to 
the Veteran's right ankle disability 
should also be obtained.  All efforts 
to obtain these records should be 
documented in the claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran 
and (a) identify the specific 
records it is unable to obtain; (b) 
briefly explain the efforts that it 
made to obtain those records; (c) 
describe any further action to be 
taken with respect to the claim; and 
(d) notify the Veteran that he is 
ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009)


3.	Thereafter, readjudicate the claim 
for an increased rating for residuals 
of right ankle fracture.  If the 
benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


